DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,772,002 B2 in view of Choudhary et al. (US 9,161,293 B2; hereafter Choudhary)


With respect to pending claim 1, Issued claim 1 of US 10,772,002 B2 discloses an access point, comprising: 
an antenna node configured to couple to an antenna; and 
an interface circuit, coupled to the antenna node, configured to wirelessly communicate with an electronic device, wherein the access point is configured to: (Lines 1-5)
Lines 6-12)

Issued claim 1 of US 10,772,002 B2 does not disclose wherein the threshold value is different when the access point is located proximate to an edge of a desired coverage area than when the access point is located away from the edge of the desired coverage area.

Choudhary discloses wherein the threshold value is different when the access point is located proximate to an edge of a desired coverage area than when the access point is located away from the edge of the desired coverage area. (FIG. 8; FIG. 11; col. 7, lines 36-65; col. 7, line 64 – col. 8, line 15)

Choudhary teaches the benefit of increased control efficiency by using varying thresholds (col. 2, lines 11-40).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic threshold as taught by Choudhary in the method, device, and network of US 10,772,002 B2 to produce an expected result.


With respect to pending claim 2, Issued claim 2 of US 10,772,002 B2 discloses 2. The access point of claim 1, wherein the probe response is provided when the SNR is greater than the threshold value, and the probe response is not provided when the SNR is less than the threshold value. (All Lines)

With respect to pending claim 3, Issued claim 3 of US 10,772,002 B2 discloses 3. The access point of claim 1, wherein the access point is configured to determine the threshold value based at least in part on the one or more other access points that are in wireless communication range of the access point. (All Lines)

With respect to pending claim 4, Issued claim 4 of US 10,772,002 B2 discloses 4, The access point of claim 3, wherein the access point is configured to determine the threshold value based at least in part on SNRs associated with the one or more other access points. (All Lines)

With respect to pending claim 5, Issued claim 5 of US 10,772,002 B2 discloses 5. The access point of claim 3, wherein the access point is configured to determine the threshold value based at least in part on an estimated wireless coverage provided by the one or more other access points. (All Lines)


With respect to pending claim 6, Issued claim 6 of US 10,772,002 B2 discloses 6. The access point of claim 3, wherein the threshold value increases when a number of the one or more other access points increases, and the threshold value decreases when the number of the one or more other access points decreases. (All Lines)

With respect to pending claim 7, Issued claim 7 of US 10,772,002 B2 discloses 7. The access point of claim 3, wherein, when determining the threshold value, the access point is configured to: assign the one or more other access points to classes; and calculate numbers of the other access points in the classes; and wherein the access point is configured to determine the threshold value based at least in part on the numbers of the other access points in the classes, a client-adjustment value associated with the electronic device, and a class-adjustment value. (All Lines)

With respect to pending claim 8, Issued claim 8 of US 10,772,002 B2 discloses the access point of claim 7, wherein the class-adjustment value is based at least in part on a number of the other access points in at least one of the classes. (All Lines)


With respect to pending claim 9, Issued claim 9 of US 10,772,002 B2 discloses the access point of claim 1, wherein the access point is configured to determine the threshold value based at least in part on a background scan cycle time; and wherein the background scan cycle time corresponds to a number of channels to scan and a scan interval between two scans. (All Lines)


With respect to pending claim 10, Issued claim 10 of US 10,772,002 B2 discloses the access point of claim 1, wherein, after providing the probe response, the access point is configured to store an identifier of the electronic device and a time when the probe response was provided; and wherein, when the access point subsequently receives a second probe request associated with the electronic device within a time interval of providing the probe response, the access point is configured to not provide a second probe response. (All Lines)

With respect to pending claim 11, Issued claim 11 of US 10,772,002 B2 discloses a non-transitory computer-readable storage medium for use in conjunction with an access point, the computer-readable storage medium storing program instructions that,
when executed by the access point, causes the access point to selectively provide a probe response by performing one or more operations comprising: (Lines 1-6)
receiving, at an interface circuit in the access point, a probe request associated with an electronic device; and 
in response to receiving the probe request, selectively providing, from the 30 interface circuit, the probe response for the electronic device based at least in part on a signal-to-noise ratio (SNR) associated with the probe request and a threshold value. (Lines 7-13)


Issued claim 11 of US 10,772,002 B2 does not disclose wherein the threshold value is different when the access point is located proximate to an edge of a desired coverage area than when the access point is located away from the edge of the desired coverage area.


Choudhary discloses wherein the threshold value is different when the access point is located proximate to an edge of a desired coverage area than when the access point is located away from the edge of the desired coverage area. (FIG. 8; FIG. 11; col. 7, lines 36-65; col. 7, line 64 – col. 8, line 15)

Choudhary teaches the benefit of increased control efficiency by using varying thresholds (col. 2, lines 11-40).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic threshold as taught by Choudhary in the method, device, and network of US 10,772,002 B2 to produce an expected result.


With respect to pending claim 12, Issued claim 12 of US 10,772,002 B2 discloses the computer-readable storage medium of claim 11, wherein the probe response is provided when the SNR is greater than the threshold value, and the probe response is not provided when the SNR is less than the threshold value. (All Lines)

With respect to pending claim 13, Issued claim 13 of US 10,772,002 B2 discloses the computer-readable storage medium of claim 11, wherein the determining of
the threshold value is based at least in part on the one or more other access points that are in wireless communication range of the access point. (All Lines)

With respect to pending claim 14, Issued claim 14 of US 10,772,002 B2 discloses the computer-readable storage medium of claim 13, wherein the determining of
the threshold value is based at least in part on SNRs associated with the one or more
other access points. (All Lines)

With respect to pending claim 15, Issued claim 15 of US 10,772,002 B2 discloses the computer-readable storage medium of claim 13, wherein the determining of
 the threshold value is based at least in part on an estimated wireless coverage provided by the one or more other access points. (All Lines)

With respect to pending claim 16, Issued claim 16 of US 10,772,002 B2 discloses the computer-readable storage medium of claim 13, wherein the threshold value
increases when a number of the one or more other access points increases, and the
threshold value decreases when the number of the one or more other access points decreases. (All Lines)

With respect to pending claim 17, Issued claim 17 of US 10,772,002 B2 discloses the computer-readable storage medium of claim 13, wherein, when determining
the threshold value, the one or more operations comprise:
assigning the one or more other access points to classes; and calculating numbers of the other access points in the classes; and
wherein the determining of the threshold value is based at least in part on the
numbers of the other access points in the classes, a client-adjustment value associated with the electronic device, and a class-adjustment value. (All Lines)


With respect to pending claim 18, Issued claim 18 of US 10,772,002 B2 discloses the computer-readable storage medium of claim 17, wherein the class-adjustment value is based at least in part on a number of the other access points in at least one of the classes. (All Lines)


With respect to pending claim 19, Issued claim 19 of US 10,772,002 B2 discloses a method for selectively providing a probe response, wherein the method comprises: (Lines 1-2)
by an access point:
receiving, at an interface circuit in the access point, a probe request associated with an electronic device; and (Lines 3-5)
in response to receiving the probe request, selectively providing, from the
Lines 6-10)


Issued claim 19 of US 10,772,002 B2 does not disclose wherein the threshold value is different when the access point is located proximate to an edge of a desired coverage area than when the access point is located away from the edge of the desired coverage area.


Choudhary discloses wherein the threshold value is different when the access point is located proximate to an edge of a desired coverage area than when the access point is located away from the edge of the desired coverage area. (FIG. 8; FIG. 11; col. 7, lines 36-65; col. 7, line 64 – col. 8, line 15)

Choudhary teaches the benefit of increased control efficiency by using varying thresholds (col. 2, lines 11-40).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the dynamic threshold as taught by Choudhary in the method, device, and network of US 10,772,002 B2 to produce an expected result.


With respect to pending claim 20, Issued claim 20 of US 10,772,002 B2 discloses the method of claim 19, wherein the probe response is provided when the SNR is greater than the threshold value, and the probe response is not provided when the SNR is less than the threshold value. (All Lines)


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian T O'Connor whose telephone number is (571)270-1081. The examiner can normally be reached Mon-Fri Flex 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRIAN T O CONNOR/Primary Examiner, Art Unit 2465                                                                                                                                                                                                        January 1, 2022